Levine, J.
(dissenting). I respectfully dissent. The issue on respondent Joseph B. Margolin’s appeal to respondent Commissioner of Education was purely one concerning construction of a common, management prerogative clause of the collective bargaining agreement which Margolin’s bargaining representative, the Commack Teachers’ Association (CTA), negotiated and entered into. Margolin’s appeal to the Commissioner occurred only after he had voluntarily elected to invoke the grievance machinery of the agreement, exhausted all of his remedies thereunder and received an unfavorable result. No overriding issue of educational policy was involved in that appeal, either under the teacher assignment clause itself or in the resolution of the dispute at the conclusion of the grievance process. There has been no determination by the Commissioner that CTA violated its duty of fair representation to Margolin and, in fact, his complaint to the State Public Employment Relations Board on that ground was subsequently dismissed, as unsupported, after a full hearing. Under the foregoing circumstances, I am of the view that the Commissioner should not have undertaken to overturn the result of the agreement’s grievance procedures and to substitute his own interpretation of the contract provision under review. Accordingly, his determination was affected by an error of law (CPLR 7803 [3]) and should be annulled.
The grievance procedure contained in the contract between the petitioner and CTA implements a strong State policy in favor of "encouraging * * * public employers and * * * employee organizations to agree upon procedures for resolving disputes” (Civil Service Law § 200 [c]) and giving employee organizations such as Margolin’s union control in dealing with *142the employer over the "determination of * * * terms and conditions of employment, and the administration of grievances arising thereunder” (Civil Service Law § 203; emphasis supplied). To permit a disgruntled employee to invoke the appellate authority of the Commissioner under Education Law § 310 in order to upset the final resolution of a grieved dispute, inviting the Commissioner to act, in effect, as a super arbitrator, would destroy the finality of grievance/arbitration determinations in the public employment sector necessary to effectuate the foregoing State policy. This remains true whether the dissatisfied employee’s attack on the unfavorable outcome of the grievance process is made via an appeal to the courts or to the responsible administrative agency. "A contrary rule * * * would deprive employer and union of the ability to establish a uniform and exclusive method for orderly settlement of employee grievances *. * * A rule creating such a situation 'would inevitably exert a disruptive influence upon both the negotiation and administration of collective agreements’ ” (Republic Steel Corp. v Maddox, 379 US 650, 653, quoting Teamsters Local v Lucas Flour Co., 369 US 95, 103).
Nor, despite the majority’s contrary conclusion, does the broad statutory appellate power of the Commissioner over education matters override the foregoing State policy favoring the finality of the result of the grievance process in public collective bargaining agreements, at least where, as here, no serious issue of State educational policy is involved. Indeed, in Board of Educ. v Associated Teachers of Huntington (30 NY2d 122) the Court of Appeals considered this very issue with respect to appeals to the Commissioner under Education Law § 3020-a (5) following grievance arbitration, and resolved the issue in favor of finality: "We would but add that there is no basis for the fear expressed that to permit the grievance to go to arbitration will enable the employee to appeal — pursuant to section 3020-a, subdivision 5, of the Education Law — to the arbitrator after he has lost before the commissioner or the court or, conversely, to the Commissioner of Education or the Supreme Court after he has submitted to arbitration and lost before the arbitrator. Once the controversy is heard and the decision arrived at either by the arbitrator or by the commissioner or by the judge, that is the end of the matter” (supra, at p 132; emphasis in original).
Following the decision in Board of Educ. v Associated Teachers of Huntington (supra), other cases have similarly *143held that a public employee who opted for and then unsuccessfully pursued the grievance procedure of the controlling collective bargaining agreement is precluded thereafter from seeking to overturn an unfavorable result through a statutory administrative appeal (see, Dye v New York City Tr. Auth., 88 AD2d 899, affd 57 NY2d 917; Matter of Kavoukian v Bethlehem Cent. School Dist., 63 AD2d 767, 768, lv denied 46 NY2d 709).
Finally, I find no significance that, in the instant case, Margolin exhausted his contract grievance remedies without reaching the fourth and final stage thereof in a formal arbitration which, under the agreement, only CTA could demand. Once Margolin proceeded through the grievance process to determine his complaint, he ceded his autonomy to control the prosecution of that claim at the final stage to CTA as provided in the agreement. In the absence of a demonstrated breach of the duty of fair representation, a union’s disposition of the grievance process, by settlement with the employer pending arbitration (Abrams v Board of Educ., 91 AD2d 618, 619-620) or while judicial review of an award was pending (Matter of Civil Serv. Bar Assn. v City of New York, 64 NY2d 188), has been held binding on an affected employee (see also, Alfieri v General Motors Corp., 367 F Supp 1393, affd 489 F2d 731). Unless unfair representation is shown, a union’s decision to conclude the grievance process as authorized under the collective bargaining agreement precludes resort to any alternative remedies by the employee. As stated in Alfieri v General Motors Corp. (supra, p 1395): "If [the employee] has exhausted his collective bargaining remedies in his claim for back pay, he is bound by the decision reached through the collective bargaining procedures * * * He has failed to show any improper or bad faith conduct on the part of the Union in processing his grievance which would repudiate the collective bargaining decision”.
Here, also, unless CTA unfairly represented Margolin in the grievance procedures, set up in the collective bargaining agreement, his election to take the grievance route to resolve his claim constitutes a waiver of any alternative remedies, including an appeal to the Commissioner. Accordingly, I *144would reverse the dismissal of the petition and annul the Commissioner’s determination.
Main, J. P., and Yesawich, Jr., J., concur with Mikoll, J.; Levine and Harvey, JJ., dissent and vote to reverse in an opinion by Levine, J.
Judgment affirmed, without costs.